Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/765523 filed 05/20/2020.     
Claims 1-16 & 19-22 have been examined and fully considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition ofmatter, or any new and useful improvement thereof, may obtain a patent therefor, subject to theconditions and requirements of this title.
1. The claimed invention of Claims 1-16 &19-22 are directed to non-statutory subject matter. 
The invention of instant claims 1-16 & 19-22 is drawn towards a method of analyzing a hormone panel involving the steps of detecting 11-deoxycorticosteroid, neurosteroid, and steroid in a sample. As claimed, the levels of the steroid compounds could merely be eyeballed. Further- the only other limitation that are instantly claimed is calculation of a score. Therefore- the detection of the natural compounds 11-deoxycorticosteroid, neurosteroid, and steroid as claimed are considered merely noticing natural compounds which might be present in a natural sample of a pregnant woman. The calculation step is merely a mental process/abstract idea. 
Subject matter eligibility analysis test for 101: 
Step 1: Is the claim directed to a statutory category of invention? 
Yes, the claim is drawn towards a statutory category (a method). 
2. Can the analysis be streamlined? 
No.
2.A. Prong One. Does the claim recite an abstract idea within one of the three groupings a law of nature, a natural phenonmena? 
Yes. The claim recites both and abstract idea (the calculation including an equation), and a law of nature (the amount of steroid, 11-deoxycorticosteroid,  and neurosteroid in a sample from a pregnant woman.
2.A Prong Two. Does the claim as a whole integrate the judicial exception into a practical application?
No- there is no practical application here.
2.B. Does the claim recite additional elements that result in significantly more than the judicial exception?
No, the claim does not recite additional elements that result in significantly more than the judicial exception. There is no detector or measurement device claimed. There is no programmed computer element for analysis claimed. The equation that is claimed ca be used by mental process.
Nothing in any of the dependent claims change these matters.
See in re Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __,132 S.Ct. 1289, 101 USPQ2d 1961 (2012) (Mayo). Also, process claims that aredirected to abstract ideas, such as the claims in Bilski v. Kappos & MPEP § 2106.01.
Also see Diamond v. Diehr, 450 U.S. 175, 185, 209 USPQ 1, 7 (1981); accord, e.g., Chakrabarty, 447 U.S. at 309, 206 USPQ at 197; Parker v. Flook,437 U.S. 584, 589, 198 USPQ 193, 197 (1978).
Claim Interpretation
With respect to Claim 1, as instantly claimed, the calculation reads as if it can be performed by a human mind. Is this really the case? Or is a computer programmed with the claimed formula used?
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 & 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claim 1, it is unclear how “steroid” is different from the other steroid compounds claimed (neurosteroid and 11- deoxycorticosterone). Wouldn’t either of these compounds also count as a steroid? Therefore- it is unclear if applicant is just claiming the same thing twice.
With respect to Claim 1, applicant claims detecting neurosteroid, 11- deoxycorticosterone, and steroid concentration. However- in the claimed equation- applicant claims that j, p, and I represent the number of steroids measured. However- “the” is used before number and nowhere is it claimed that the method requires also counting molecules in addition to measuring concentrations. Therefore, this is unclear.
With respect to Claim 20, “effective” is a relative term and unclear in the claim. What would be considered effective to one person might not be considered effective to another and therefore this term is not clear in the claim.
With respect to Claim 22, it is unclear what “analyzing” is actually occurring. In this claim- since it is not clarified- what does the analyzing mean? Is it added to the calculation of the score?


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1-16 & 19-22 are rejected under 35 U.S.C. 103(a) as being obvious over PATIL in WO 2017192668 on IDS dated 05/20/2020 in view of SAADE in Development and validation of a spontaneous preterm delivery predictor in asymptomatic women as cited on IDS dated 05/20/2020.
	With respect to Claim 1, 7, 11, 15, 21 PATIL teaches a method for analyzing a hormone panel in a pregnant female (Abstract, methods for identifying a pregnant female who is susceptible to spontaneous preterm delivery based on ratios of steroids in samples obtained from the pregnant female; See also Para. [0006]), the method comprising: obtaining a sample from the pregnant female (Indiana University Research & Technology Corporation, Para. [0007], the method comprising: obtaining a sample from the pregnant female; See also Para. [0008}); detecting a concentration of
11-deoxycorticosterone in the sample (Indiana University Research & Technology Corporation, Para. [0007], determining a concentration of a first steroid; determining a concentration of at least one additional steroid; Para. [0029], “measurement" preferably comprises a qualitative, semi-qualitative or a quantitative measurement of ratios of steroids selected from... 11-deoxycorticosterone); detecting a concentration of a neurosteroid in the sample (Indiana University Research & Technology Corporation, Para. [0007], determining a concentration of a first steroid; determining a concentration of at least one additional steroid; calculating a ratio of the first steroid and at least one additional steroid; Para. [0035], ratios of steroids selected from ... isopregnanolone; isopregnanolone is considerd a neurosteroid by the instant invention, see Applicant's Specification, Para. [0044]); detecting a concentration of a steroid in the sample (Indiana University Research & Technology Corporation, Para. [0007], determining a concentration of a first steroid; determining a concentration of at least one additional steroid; calculating a ratio of the first steroid and at least one additional steroid; Para. [0038], As used herein, “at least one additional steroid” refers to a second steroid, a third steroid, a fourth steroid, and so-forth, including combinations of the second steroid, the third steroid, the fourth steroid, and so-forth.) and calculating a score for the hormone profile (Indiana University Research & Technology Corporation, Para. [0007], calculating a ratio of the first steroid and at least one additional steroid; and identifying the pregnant female as being susceptible to spontaneous preterm delivery when the ratio in the sample is reduced below a threshold value Para.[0036], identifying the pregnant female as being susceptible to spontaneous preterm delivery when the ratio in the sample is reduced below a threshold value), but fails to fairly teach or suggest, either alone or in combination with the art, using the formula of: Score= [11-deoxycorticosterone]/(Z_{i=1}*{j} log 10 [steroid}_{i}/j)*(F_{i=1}4{j} log 10 [neurosteroid]i) wherein j is the number of steroid molecules measured; p represents the number of neurosteroid molecules measured; and i represents individual steroid or neurosteroid molecules up to a total of j or p, respectively.  PATIL et al. further teach of well-known mathematical methods for analyzing the ratios of combinations of progesterone, 16α-hydroxyprogesterone, 6β-hydroxyprogesterone, 6α-hydroxyprogesterone, 17-hydroxyprogesterone, 11-deoxycortisol, cortisol, 11-deoxycorticosterone, 17-deoxycortisol, androstenedione, testosterone, estradiol, 20α-dihydroprogesterone, 17α,20α-dihydroxyprogesterone, and isopregnanolone employ methods like, discriminant analysis (DA) (i.e., linear-, quadratic-, regularized-DA), Kernel Methods (i.e., SVM), Nonparametric Methods (i.e., k-Nearest-Neighbor Classifiers), PLS (Partial Least Squares), Tree-Based Methods (i.e., Logic Regression, CART, Random Forest Methods, Boosting/Bagging Methods), Generalized Linear Models (i.e., Logistic Regression), Principal Components based Methods (i.e., SIMCA), Generalized Additive Models, Fuzzy Logic based Methods, Neural Networks and Genetic Algorithms based Methods(paragraph 0032). PATIL et al. do not teach of calculation of a score using the instantly claimed equation.
	SAADE et al. however teach of a mass spectrometry serum test to determine spontaneous preterm delivery in pregnant women(633.e1 , objective). SAADE et al. further teach of identifying 2 serum proteins, insulin-like growth factorebinding protein 4 (IBP4) and sex hormoneebinding globulin (SHBG), as predictors of spontaneous preterm delivery. They evaluated a predictor using the log ratio of the measures of IBP4 and SHBG (IBP4/SHBG) in a clinical validation study to classify spontaneous preterm delivery cases and calculating a score from use of an equation (633.e1, 633.e2, middle column 633.e3, right column, Figure 3 & associated description) and further detected placental trophoblasts(633.e8, last column, second to last paragraph). It would have been obvious to one or ordinary skill in the art to calculate a score as is done in SAADE in the method of analyzing a hormone profile of PATIL due to the need in the art for better pregnancy prediction algorithms including for PTD and the need to base them on more than clinical and demographic factors or using measured serum or vaginal biomarkers- as these methods have not resulted in clinically useful tests. More accurate methods to identify women at risk during their first pregnancy and sufficiently early in gestation are needed to allow for clinical intervention.  (SAADE, paragraph 633.e1, middle column last paragraph & right column first paragraph).Also- since all the claimed compounds are measured between SAADE and PATIL- it would have been obvious to one of ordinary skill in art to plug the measured values  into an equation to analyze the results.
	
	With respect to Claim 2, PATIL teach of the steroid being estradiol and other steroids (paragraph 0029).
	With respect to Claim 3 & 10 & 14, PATIL teach of the steroid being isopregnanolone and other steroids (paragraph 0029).
	With respect to Claim 4, PATIL et al. teach of SHBG (paragraph 0040).
	With respect to Claim 5, PATIL et al. teach of measuring the change nucleic acid (paragraph 0041).
	With respect to Claim 6, PATIL et al. teach of CFP RNA (paragraph 0041).
	With respect to Claim 8 & 12, PATIL et al. teach of quantifying 11-deoxycortisol(paragraph 0073), and detecting antibody(paragraph 0025-0026, 0051-0052).
	With respect Claim 9 & 13, PATIL et al. of detecting 16 alpha hydroxyprogesterone(paragraph 0008, 0012). 
	With respect to Claim 16, PATIL et al. teach of the sample being obtained at less than 32 weeks(paragraph 0014-0019, 0029, 0048, 0057).
	With respect to Claim 19, PATIL et al. teach of the sample being plasma, serum, blood, or urine(paragraph 0044).
	With respect to Claim 20, PATIL et al. teach of administration of 17 hydroxyprogesterone(paragraph 0054).
	With respect to Claim 22, analyzing at least one pregnancy risk factor. Suitable risk factors include, for example, age, prior pregnancy, history of previous low birth weight or preterm delivery, multiple 2nd trimester spontaneous abortion, prior first trimester induced abortion, preeclampsia, familial and intergenerational factors, history of infertility, nulliparity, placental abnormalities, cervical and uterine anomalies, gestational bleeding, intrauterine growth restriction, in utero diethylstilbestrol exposure, multiple gestations, infant sex, short stature, low prepregnancy weight/low body mass index, diabetes, hypertension, hypothyroidism, asthma, education level, tobacco use, and urogenital infections among others (paragraph 0045, 0054, 0063).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797